                 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 1 of 23




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20986759
Notice of Service of Process                                                                            Date Processed: 01/17/2020

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Scottsdale Insurance Company
                                              Entity ID Number 3286058
Entity Served:                                Scottsdale Insurance Company
Title of Action:                              Futs Auto Body Repair, LLC vs. Scottsdale Insurance Company and Nationwide
                                              Insurance Company
Matter Name/ID:                               Futs Auto Body Repair, LLC vs. Scottsdale Insurance Company and Nationwide
                                              Insurance Company (9944019)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Orleans Civil District Court, LA
Case/Reference No:                            2019-08672
Jurisdiction Served:                          Louisiana
Date Served on CSC:                           01/17/2020
Answer or Appearance Due:                     15 Days
Originally Served On:                         LA SOS on 01/15/2020
How Served:                                   Certified Mail
Sender Information:                           Jerome J Pellerin
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
           Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 2 of 23
                                                 State of Louisiana
                                                 Secretary of State

                                                                                                Legal Services Section
                                                          01 /16/2020                 P.O. Box 94125, Baton Rouge, LA 70804-9125
                                                                                                      (225) 922-0415




  SCOTTSDALE INSURANCE COMPANY
  C/O CORPORATION SERVICE COMPANY
  501 LOUISIANA AVENUE
  BATON ROUGE, LA 70802-5921




  Suit No.: 201908672
  CIVIL DISTRICT COURT
  ORLEANS PARISH

  FUTS AUTO BODY REPAIR, LLC
  vs
  SCOTTSDALE INSURANCE COMPANY, ET AL



  Dear Sir/Madam:

  I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
  this document, please return it to the above address with a letter of explanation. AII other questions regarding this
  document should be addressed to the attorney that filed this proceeding.




                                                                                  Yours very truly,

                                                                                  R. KYLE ARDOIN
                                                                                  Secretary of State




Served on: R. KYLE ARDOIN                                           Date: 01/15/2020
Served by: E CUMMINS                                                Title: DEPUTY SHERIFF



                                                                                                 No:1148167


TG
                         Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 3 of 23
~
        ATTORNEY'S NAME: Pellerin, Jerome J 17739
        AND ADDRESS:      9024 Belfast Street , New Orleatis, LA 70118-0050

                                  CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                                        STATE OF LOUISIANA
                       NO: 2019-08672                                              DIVISION: F                                          SECTION: 07
                                                                FUTS AUTO BODY REPAIR, LLC

                                                                                      Versus

                                                    SCOTTSDALE INSURANCE COMPANY ET AL

                                                                                   CITATION
        TO:                       SCOTTSDALE INSURANCE COMPANY                                                                                SERVED OIV
        THROUGH: THE LOUISIANA SECRETARY OF STATE                                                                                          R'KYLEARD012QT
                                  8535 ARCHIVES DRIVE, BATON ROUGE, LA 70809
                                                                                                                                              JAN 15 2020
        YOU HAVE BEEN SUED:                                                                                                            SECRETARY OF STATE
        You must either comply with the delnand contained in the                                                                      COAIIMERCIAL DI!/ISIOiV
        PETITION FOR DAMAGES, BREACH OF DUTY AND CONTRACT
        a certified copy of which accotnpanies this citation, or file an answer or other legal pleading in the office of the
        Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
        days after the service hereof under penalty of default.
                                                  ADDITIONAL INFORMATION
               Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
               Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
               Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
               Louisiana Legal Services (SLLS) at 877-521-6242 or 504-:529-1000.
               ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
        IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
        Parish of Orleans, State of LA December 12, 2019

        Clerk's Office, Room 402, Civil Courts                                                     CHELSEY RIC-HARD NAPOLEON, Clerk of
        421 Loyola Avenue                                                                          The Civil Disxrir,t Collrt
        New Orleans, LA                                                                            for the P risl:-of. rl ~ iIs "
                                                                                                   State                  ,                               "
                                                                                                   by
                                                                                                   Ced@Ack Favar Ih, Deputy Clerk-
                                                                            SHERIFF'S RETURN
                                                                        (for use of process servers only)
                                       PERSONAL SERVICE                                                                   DOMICILIARY SERVICE
        On this               day of                                     served a copy of   On this              day of                                        served a copy of
        the within                                                                          the within
        PETITION FOR DAMAGES, BREACH OR DUTY AND CONTRACT                                   PETITION FOR DAMAGES, RREACH OF DUTY AND CONTRACT
        ON SCOTTSDALE INSURANCE COMPANY                                                     ON SCOTTSDALE INSURANCE COMPANY
        TIIROUGH: THE LOUISIANA SECRETARY OF STATE                                          TIIROUGII: TIIE LOUISIANA SECRETARY OF STATE
                                       Returned the same day                                by leaving same at lhe dwelling house, or usual place of abode, in the hands of
                                                        No.                                                                                        a person of suitable age and
                                                                                            discretion residing therein as a member of the domiciliary establishment, wiiose
        Deputy Slieriff of                                                                  uame and other facts connected with this service I learned by interrogating
        Mileage: $                                                                          NIM/I-IER the said SCOTTSDALE INSURANCE COMPANY beinP absent
                                                                                            from the domicile at time of said service.
                                         /ENTERED/
                                                                                                                           Returned the same day
                             PAPER                             RETURN
                                                                                                                                              No.
                                                                                            Deputy Sheriffof
                 SERIAL NO.                  DEPUTY                     PARISI I




    I


              ID: 10366558                                                           Page 1 of 1
  Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 4 of 23




                CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                        STATE OF LOUISLANA


NUMEBER 90 6 ()%(~
            TUTS AUTO BODY REPAIR,LLC

                                                  VERSUS

SCOTTSDALE INSURANCE COMPANY and NATIONWIDE

FILED:                                                           DEPUTY CLERK:

            PETITION FOR DAMAGES,BREACH OF DUTY and CONTRACT
        NOW INTO COURT, through undersigned couns.el, comes Futs Auto Body Repair,

LLC ("Petitioner"), a Limited Liability Company formed under the laws of the State of

Louisiana, domiciled in the Parish of Orleans, St&1 ok--̀G gian                                        F61'rE06bt avers as
                                                                            .- -1
                                                                            1          1   P   C   ,
follows-                                                                         R T           IJ L' i P-T

                                                                   407 F 00-C

        Made Defendant herein, Scdttsdale Insurance.--oGompany ("Scottsdale,"~.-),~qi -,.-kjb -eign

insurance company authorized to do and presently: doing business k4he---State of Louisiana,
                                                                                       C, D C C: j. h Q, -e!] is-+ -1
who at all times relevant who at all times relevafft-tfe—r-e-l-n-"- und-e'rw-r'ot --th-5-C-Q-ke. %9e-
                                                                                                   - extended-------------
                                                                                ,
Petitioner under a certain Commercial insurance polky b6dfing,Policy Nuihbbf1CPS3082158.

                                                       24 R

        Made Defendant herein, Nationwide lnsurArlc;e-
                                                     ,*                                                 i e isao eign
                                                            Cr1 e CR
insurance company authorized to do and presently doing'business in the State of Louisiana, who

at all times relevant herein owned Scottsdale, the insurer extending coverage to Petitioner under
                                                    I t-_ r!,                -- 1-!           1 ,:!       El :., I
a Commercial Property insurance policy bearing Poligy,.,-Niimb-e.r,..!PPS308215                     IT".-
Policy").                                                   F          cS                                 -4V.51D
                                                                                                          ~iiu               T O Ort
                                                       3.

        Venue is-proper in this Parish and State as ,qitfoner is domiciled in this..Parish, the,16ss

alleged herein covered under the Commercial Policy occurred in this Parish. La. CCP Art. 76.

                                                       4.

        On August 18, 2018, PetitioneesCommercial Policy remained in full force and effect.

                                                       5.

        On Saturday August 18, 2018, a portion of the roof covering the premises described in

the Declarations Page, 2135 S. Derbigny Street, New Orleans Louisiana, collapsed.


                                                                                                       u- d

                                                                                VEMED
                                                                                  --biiCXFA:m;•►M
                                                                                ~Eu
                                                                                                        6.11
                                                                                                                        1
  Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 5 of 23




                                                   L►
                                                    l




       Petitioner's Agent promptly reported the partial roof collapse to Scottsdale via Property

Loss Notice dated August 20, 2018. (Exhibit A.)

                                                   7.

       Pursuant to the terms of its Commercial Policy, Scottsdale agreed to "pay for direct

physical loss of or damage to Covered Property at the premises described in the Declarations

Page caused by or resulting from any Covered Cause of Loss."

                                                  8.

       Based on the terms of the policy, a CQvered Cause of Loss includes losses or damage

occasioned by those causes set out in "Causes of Loss -Broad Form" attached to and made part

of the policy.

                                                  a

       The partial roof collapse at the premises described in the Declarations Page constitutes

"direct physical loss of or damage to"property covered under the Commercial Policy.

                                                  .10.

       Because the roof collapse constitutes "direct physical loss of or damage to" property

covered under the policy, coverage is afforded under the Scottsdale policy unless resulting from

a cause not identified in and/or excluded under the "Causes of Loss -Broad Form" attached to

and made part of the policy.

                                                  11.

       Scottsdale sent an adjuster to inspect the partially collapsed roof. The inspector reported

the portion of the roof that collapsed had indications of deterioration to the roof'surface, rust on

the metal roof trusses and in roofing material.

                                                  12.

       Thereafter, Scottsdale or Nationwide retained Mr. Evan Marshall, P.E., a consulting

engineer with Envista Forensics (Envista), to inspect the building and partially collapsed.roof.

                                                  13.

       Envista conducted its inspection on August 23, 2018; Envista reported its findings and

conclusions by report dated September 18, 2018.




                                                                                                   2
.,     Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 6 of 23




                                                     14.

                    Envista's Report states:

                   The ' building was a one-story, steel and concrete block framed structure
            supported by a concrete foundation. Exterior walls were clad wfth painted concrete
            block. The roof near the front of the building was covered with aggregate-surfaced
            asphalt BUR on metal deck which was supported by steel bar joists. ..

                    The bar joists, at the front of the building spanned north-to-south, between the
            front concrete masonry unit (CZVIU, or concrete block) wall and an intermediate
            (interior) steel beam support. Envista observed that 10 bar joists (and the supported
            roofing) at the front-middle of the building were partially collapsed - the south (front)
            ends of the joists were on the ground and the north ends were stfll supported in the air by
            a steel beam. Envista also observed that the front concrete block wall at this location was
            free standing the lateral support/restraint provided by the fallen roof joists was then
            missing.

                    Close inspection of the fallen roof joists revealed extensive
            corrosion/deterioration to the (south) ends (bearing seats) of the joists. Similar corrosion
            was observed at the south ends of the roof joists along the front of the building that had
            not fallen, as well as to the embedded steel bearing plates to whfch the fallen jofsts were
            attached. The observed corrosion [to the bearfng seats of the jofsts] was consistent wfth
            long-term deterforation due to exposure to hfgh humidity and/or liquid water. The
            corrosion was sufficiently advanced that significant portions of the steel were missing,
            and the remaining portions of steel were weakened. Envista also observed that portions
            of the ends of the fallen joists were bent and fractured. This was consistent with the
            weakened steel failing under [the] weight [of the roofJ.

            Based on the aforementioned observations and pertinent in ormation Envista
            concluded that the reported roof collapse was caused by the effects of gravity on the
            long=term and extensive corrosion to the steel roof iofsts.

                             Petitioner's claim for collapse caused bv decay

                                                     15.

            Scottsdale, allegedly based on Envista's Report, denied coverage for a partial collapse of

     the roof at Petitioner's premises by letter dated November 27, 2018 ("Denial Letter").

                                                     16.

            Scottsdale's Denial Letter stated the Commercial Policy only provides coverage for

     damage caused by. orie of the covered causes of loss listed in the policy. The Denial Letter

     referred Petitioner to policy form CP 00 10 (10-12) which in relevant part provid'es "Covered

     causes of loss means: ... 14 a. Water Damage, meaning accidental discharge or leakage of water

     or steam as the direct result of the breaking apart or cracking of a plumbing, ' heating, air

     conditioning or other system or appliance, that is located on the described premises and contains

     water or steam. However, Water Damage does not include: (1) Discharge or leakage from: (c)

     Roof drains, gutters, downspouts or similar fixtures or equipment; (3) Loss or damage caused by

     or resulting from continuous or repeated seepage or leakage of water, or the ;presence or

     condensation of humidity, moisture or vapor, that occurs over a period of 14 days or more; . . . "


                                                                                                      3
      Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 7 of 23
e




                                                   17.

           Referencing the Water Damage coverage part, Scottsdale's Denial Letter stated damage

    caused by or resulting from continuous or repeated seepage or leakage of water was/is excluded

    under the policy.

                                                   18.

           Scottsdale's- Denial Letter also claimed wear and tear, deterioration, rust, corrosion are

    not listed as covered causes of loss under the policy and thus not covered under the policy.

                                                   19.

           The Denial Letter went on to state the Policy does not provide coverage.for collapse of a

    structure unless the collapse qualifies as a Covered Cause of Loss under the Additional Coverage

    - Collapse provisions of the Commercial Policy.

                                                   20.

           Under C. Additional Coverage - Collapse provisions of the Commercial Policy:

                  The coverage provided under this Additional Coverage, Collapse; applies only to
           an abrupt collapse as described and limited in C.1. through C.7.

                   1. For the purpose of this Additional Coverage, Collapse, abrupt collapse means
           an abrupt falling down or caving in of a building or any part of a building with the result
           that the buil-ding or part of the building cannot be occupied for its intended purpose.

                                                   21.

           For the purpose of this Additional Coverage, collapse means an abrupt falling down or

    caving in of a building or any part of a building with the result that the building or part of the

    building cannot be occupied for its intended purpose.

                                                   22.

           Envista's Report states "[d]ue to the partially collapsed condition of the roof and the un-

    restrained front wall, Envista advised the owners to keep people away from the front wall and

    partially collapsed portion of the roof."

                                                     23.

           The abrupt falling of a portion of the roof covering the front portion of the building

    housing Petitioner's auto shop rendered that portion of the building unusable and satisfies the

    Commercial Policy's definition of a"collapse."

                                                     24.

           The "Additional Coverage" Collapse provision provides"[w]e will pay for direct physical

    loss or damage to Covered Property, caused by abrupt collapse of a building or any part of a


                                                                                                    4
  Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 8 of 23




building that is insured under this Coverage Form or that contains Covered Property insured

under this Coverage Form, if such collapse is caused by one or more of the following:. .. b.

Building decay that is hidden from view, unless the presence of such decay is known to

an insured prior to collapse; ...

                                                25.

       Scottsdale has not advanced any particular meaning of the term "decay; the term "decay"

is not defined in the Policy. Because decay is undefined, the courts generally turn to dictionary

defmitions to ascertain its ordinary meaning.

                                                26.

       The Merriam-Webster Dictionary's pertinent definitions of "decay" include: "l: gradual

decline in strength, soundness, or prosperity or in degree of excellence or perfection... 2: a

wasting or wearing away: ruin ... [and] 4 a: rot ... specifically: aerobic decomposition of proteins

chiefly by bacteria...." Decay Definition, https://www. merriam-webster.com/dictionary/decay

.(last visited May 9, 2018). Similarly, the Oxford English Dictionary defines "decay" as: "1. a.

The process of falling off from a prosperous or thriving condition; progressive decline.... 3. a. Of

material things: Wasting or wearing away, disintegration; dilapidation, ruinous condition.... 5.

The destructive, decomposition or wasting of organic tissue; rotting." Decay Definition,

www.oed.com/view/Entry/48067?rskey=z7ljDr&result=l#eid (last visited May 9, 2018).

                                                27

       The only reasonable implication is that the plain and ordinary meaning of "decay" as used

in the Commercial Policy encompasses decay in the broader sense of a gradual deterioration or

decline in strength or soundness."Joy Tabernacle-The New Testament Church v. State Farm Fire

cPc Cas. Co., 616 Fed.Appx. 802, 808-09 (6th Cir. 2015) (declining to adopt a narrow definition

of "decay" as organic rot and instead applying a broader definition that includes "a general

decline or degeneration over time"); Ne. Center Inc. v. St. Paul Ffre & Marine Ins. Co., No.

1:03-CV-246TS, 2006 WL 842396, at *5 (N. D. Ind. Mar. 28 2006) (concluding that "decay"

"is not ordinarily understood to mean only 'rot,"' but rather, connotes "a progressive failure in

strength and soundness" or "wasting and wearing away").

                                                28.

       To the extent that the term "decay" could be considered ambiguous, any ambiguity would

be construed in favor of Futs Auto as the insured. Clark Sch. for Creative LearnfngL 734 F.3d at



                                                                                                  5
  Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 9 of 23




55. This would also result in the broader construction of the term "decay." See Stamm Theatres.

Inc. v. Hartford Cas. Ins. Co., 93 Ca1.App.4th 531, 113 Cal.Rptr.2d 300, 302 (2001) (finding

"decay" to be ambiguous and construing it in favor of coverage, such that coverage for collapse

due to "hidden decay," without express limitation of that term to organic decomposition,

included collapse caused by a"concealed process of gradual loss in the strenQth of building

materials").

                                                29.

       In denying Petitioner's claim for collapse based on decay, Scottsdale maintained "the rust,

corrosion, and deterioration of the roof that the engineer found caused the roof to collapse were

not hidden from view as reflected in the photographs in the engineer's report and as reflected by

the previous repairs to the deteriorated and rusted roof components. Therefore, the collapse was

not caused by decay hidden from view."

                                                30.

       Denying Petitioner's claim for collapse based on decay, Scottsdale necessarily maintained

the term "decay" as used in the Policy is synonymous with the "corrosion" the Engineer is

alleged to have observed upon close exarnination of the fallen roof and supporting joists.

                                                31.

       Corrosion, which can be sirnply defined .as rust, is a natural phenomenon; a chemical

process rooted in science. As the metal is exposed to exposed to these factors, the corrosion

process begins, oxides are formed on the steel surface. The performance of atmospherically

exposed metals depends on five main factors: temperature, humidity, rainfall, sulfur dioxide

(pollution) concentration in the air, and air salinity. Neither of the factors however can be singled

out as the main contributor to corrosion.

                                                32.

       Merriam Webster's Collegiate Dictionary (lOth ed.1996) provides the following

definitions for "corrode" and "decay":

      Corrode: 1: to eat away by degrees as if by gnawing; esp: to wear away gradually usu. by
chemical action (the metal was corroded beyond repair); 2: to weaken or destroy gradually:
undermine.

       Decay: 1: to decline from a sound or prosperous condition; 2: to decrease gradually in
quantity, activity, or force; 3: to fall into ruin; 4: to decline in health, strength, or vigor; 5.
to undergo decomposition.




                                                                                                   6
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 10 of 23




                                                   33.

       Webster's Dictionary lists "decompose," "rot," "putrefy," and "spoil" as synonyms of

"decay;" but it does not include "corrode" as a synonym of "decay."

                                                   34.

       As nouns the difference between decay and corrosion is that decay is the process or

result of being gradually decomposed while corrosion, is the act of corroding or the condition so

produced, i.e., rust.

                                                   35.

       Scottsdale maintains the Engineer's observation of the condition produced by corrosion,

rust, is synonymous with Petitioner's observation of decay, i.e., gradual deterioration or decline

in strength or soundness of the bearing seats of the joists supporting the roof at the south end of

the building, prior to the collapse of the roof.

                                                   36.

        That the presence of rust is a naturally occurring phenomenon, the mere presence of rust

to the bearing seats of the joists did not mean decay the Engineer opined contributed to the

collapse, i.e., gradual loss in strength the steel bar joists supporting the roof at the south end of

the building, at the front-middle of the building, was not hidden from view.

                                                   KYA

        That rust is a naturally occurring phenomenon, decay, i.e., gradual loss in strength the

steel bar joists to the point of collapse, was indeed hidden from view.

                                                   38.

        Petitioner is entitled to coverage extending under the "Additional Coverage" provision of

the Commercial Policy for a collapse caused by decay.

                                                   we

        Scottsdale possessed the right, pursuant to the Inspections And Surveys provisions of the

Commercial PoIicy, to perform an inspection of the property to determine insurability of the

property, premiums to be charged; the right to give the insured reports on the conditions of the

property it found and/or recommend changes based on the conditions it found.

                                                   4o.

        Prior to issuing the Commercial Policy, Scottsdale retained an independent vendor to

conduct such an inspection of Petitioner's premises in accordance with provisions of the policy.



                                                                                                   7
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 11 of 23




                                                41.

       That Scottsdale used the inspection to determine insurability of the property and the rate

of premium charged, Scottsdale bore a duty upon conducting the inspection to provide Petitioner

with a report of any conditions found affecting insurability of the property and/or recommend

changes based on the conditions found affecting insurability of the property.

                                                42.

       Post inspection of the premises, Scottsdale failed to provide Petitioner with a report of

any conditions found affecting insurability of the property nor did it recommend changes based

on the conditions found affecting insurability of the property.

                                                43.

       Scottsdale maintains the Engineer's inspection of the fallen roof joists revealed extensive

corrosion/deterioration to the (south) ends (bearing seats) of the joists; revealed similar corrosion

was observed at the south ends of the roof joists along the front of the building that had not

fallen, as well as.to*the embedded steel bearing plates to which the fallen joists were attached.

                                                44.

       To the extent Scottsdale interprets the "corrosion" observed by the Engineer as being

synonymous with the term "decay" as used in the Policy and thus not hidden from view, upon

initial inspection and observing the corrosion, Scottsdale bore a duty to inform Petitioner of

conditions found affecting insurability of the property and/or recommend changes based on the

conditions found affecting insurability of the property.

                                                45.

       To the extent Scottsdale interprets the "corrosion" observed by the Engineer as being.

synonymous with the term "decay" as used in the Policy and thus not hidden from view,

Scottsdale's agent having observed the rust and corrosion first hand upon inspection of the

premises, Scottsdale having failed to report conditions found affecting insurability of the

property, failed to recommend changes based on its agent's observation of the conditions found

affecting insurability of the property, Scottsdale misled Petitioner to think coverage continued

under the Policy for collapse caused by decay when it did not.

                                                 46.

       To the extent Scottsdale interprets the "corrosion" observed by the Engineer as being

synonymous with the tenn "decay" as used in the Policy and thus not hidden from view,



                                                                                                    8
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 12 of 23




Scottsdale's agent having observed the rust and corrosion frst hand upon inspection of the

premises, Scottsdale having failed to report conditions found affecting insurability of the

property, failed to recommend changes based on its agent's observation of the conditions found

affecting insurability of the property, the presence of decay was hidden from view and not

known to the insured prior to collapse.

       Petitioner's claim for collapse caused by weight of rain that collects on a roof.

                                                 47.

       The Commercial Policy provides: "Additional Coverage" under the Policy provides"[w]e

will pay for direct physical loss or damage to Covered Property, caused by abrupt collapse of a

building or any part of a building that is insured under this Coverage Form or that contains

Covered Property insured under this Coverage Form, if such collapse is caused by one or more

of the following:: .: e. Weight of rain that collects on a roof.

                                                  48.

       Envista's Report states:

               "Inspection of the attic space/mezzanine above the front office (at the west end of
       the building) revealed widespread moisture stains and corrosion on the underside of the
       metal roof decking and joists, with concentrated staining near and on the inside face of
       the front concrete block wall, and around roof penetrations. Envista observed
       widespread instances of apparently ad-hoc water dfversion channels made from
       suspended metal and plastic panels, and basins/buckets. The channels ran from heavily
       stafned and corroded roof locations towards, and fnto, the buckets. The buckets had
       stains (consistent with previously standing water) and/or standing water. (Attachment A-
       Photographs). "

               "Envista did not access/walk-on the built-up roofing surface. However, inspection
       of the roof from a stairway exposed to the roof revealed stains, material deposits, and
       plant growth, consistent with relatively flat roof surfaces that can allow rainwater to
       pond. Envista also observed deteriorated conditions to the roof surface. Deterforated
       roofing membranes and seals can provide pathways for water through tiie roofing
       systenL The observed stains on the underside of the roof deck were consistent with
       long-term and ongoing moisture intrusion through aged and deteriorated rooftng. "

                 "Envista considered whether wind could have initiated or contributed to the
        collapse. Wind speeds in the vicinity of the property were reported to be 30 mph on the
        reported .date of occurrence. This was significantly below the approxfmate design wind
        speed given in the building code of 130 mph. Additionally, Envfsta observed plant growth
        and trash/debris deposits on the roof that had not appeared to have been moved or
        dislodged. What is more likely than wind contributing to the roofs collapse is the ever-
        present force of gravity actfng on the roof. It is Envista's opinion that the self-weight of
        the roof was sufficient to cause the deterforated steel to fail, Once one roof joist fafled, it
        would cause fts load to transfer (at least in part) to the next nearest joist, which could
        cause collapse to propagate to nearby joists, causing the roof system to fall. The partial
        roof collapse was consistent with one or more joists failing under the roofs weight and
        initiating the collapse. "

               Based on the aforementioned observations and pertinent information. Envista
        concluded that the reported roof collapse was caused by the effects of gravity on the
        long-term and extensive corrosfon to the steel roofioists.


                                                                                                     9
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 13 of 23




                                                49.

       Envista observed that 10 bar joists (and the supported roofing) at the south end of the

building, at the front-middle of the building were partially collapsed - the south (front) ends of

the joists were on the ground; observed the bar joists (and the supported roofing) at the north

ends of the building were still supported in the air by a steel beam

                                                50.

       Envista's Report states the collapse resulted in damage to roughly 1000 square feet metal

roof deck (and supported roofing) localized to the south end of the building, at the front-middle

of the building.

                                                51.

       Envista considered whether wind could have initiated or contributed to the collapse.

Upon observing plant growth and trash/debris deposits on the roof [indicative of ponding water]

appeared not to have been moved or dislodged, that the Climate Date attached to its Report

reflected wind speeds in the area recorded by the National Weather Service were significantly

below the approximate design wind speed of 130 mph, Envista ruled out wind as a factor in

initiating or contributing to the collapse.

                                                52.

       Envista's Report states an "f i]nspection of the roof from a stairway exposed to the roof

revealed stains, material deposits, and plant izrowth, consistent with relatively flat roof surfaces

that can allow rainwater to pond." Envista's Report states the Engineer observed deteriorated

conditions to the roof surface; states deteriorated roofing membranes and seals can provide

pathways for water through the roofing s~em.
                                         s

                                                 53

        Envista's Report establishes the Engineer observed factors evidencing ponding water on

the roof. Ponding water is defined as the water which remains on a roof 48 hours or longer.

When water stands for long periods of time, algae and vegetation growth will likely occur, and

may cause damage to the roof inembrane.

                                                 54.

        Ponding water on a flat roof increases a roofs live load in a relatively concentrated area.

Envista's Report evidences a partial collapse of the roof localized to 10 bar joists (and the

supported roofing) at the south end of the building, at the front-middle of the building; evidences



                                                                                                 10
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 14 of 23




a partial collapse resulting in damage to roughly .1000 square feet metal roof deck (and supported

roofing) localized to the south end of the building, at the front-middle of the building.

                                                55.

       Envista knew as water accumulates, deck deflections can increase, thereby result'ing in

additional ponding water which could compromise the structural integrity of the deck; knew as

ponding water gains depth and weight, it causes deflection in an area, which means an even

greater water thickness will result; knew this progressive deflection can continue to expand until

the ultimate bearing capacity is reached and potentially end in collapse.

                                                -56.

       A 20 ft x~ 20 ft (6.1 m x 6.1 m) roof area with 1 in. (25.5 mm) of water could add over a

ton (908 kg) of additional roof loading. Based on the Climate Date attached to its Report, Envista

knew the National Weather Service reported rainfall totals in New Orleans of 0.89" on 8/17/18,

of 0.91" on 8/18/18; Envista knew a total of 1:8 inches of rainfall over that 48 hour period.

                                                57.

       The National Weather Service announced on August 19, 2018 that the flash flood watch

covering Orleans, St. Charles, St. John The Baptist, upper Jefferson, upper Plaquemines, and

upper St. Bernard parishes in effect on Saturday Piugust 18, 2018 remained in effect in the New

Orleans area south of Lake Pontchartrain Sunday (Aug. 19), a day after a stormy Saturday

caused street flooding in areas including Mid-City. National Weather Service forecasters

warned that locally heavy rainfall was possible again Sunday, and storms could have gusty winds

and frequent lightning. The main concern, forecasters said, was the aossibilitv for storms

that "train." or don't move throush guickly.

                                                58.

       Envista opined "the ever present force of gravity acting on .the roof contributed to its

collapse;" opined the "self-weight of the roof was sufficient to cause the deteriorated steel to

fail;" opined "the partial roof collapse was consistent with one or more jofsts failfng under the

roofs weight and initiating the collapse; ""concluded the roof collapse was caused by the effects

ofgravity on the long-term and extensive corroston to the steel roofjoists.."




                                                                                                11
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 15 of 23




                                                 59.

        Envista knew the downward force of gravity acting on the roof at the south end, front-

middle portion of the building was equivalent to weigh of the roof at the south end, front-middle

portion of the building.



        Envista knew the "weight of rain that [quite possibly] collect[ed] on the roof' at the south

end, front-middle portion of the building would have increased the force of gravity acting on that

portion of the roof causing one or more joists to fail under the roofs weight initiating the partial

collapse.

                                                 .~

        Scottsdale retained Envista to determine the cause(s) for the partial roof collapse.

Presumably, Scottsdale was to base its determination as to whether the collapse was as result of

any of the covered cause of loss under the additional coverage for collapse on Envista's Report.

                                                 62.

        Scottsdale's Denial Letter states "[t]he engineer confirmed that neither wind nor the

weight of rain were factors in causing the roof collapse; the engineer's investigation establishes

that the collapse was not the result of any of the covered cause of loss under the additional

coverage for collapse; the engineer confirmed that weight of rain was not a factor in the roof

collapse; the engineer did not attribute the collapse to one of the covered causes of loss listed

under the collapse coverage.

                                                 63.

        Envista's Report- fails to contain any statement indicating whether the Engineer even

considered whether the weight of rain was a factor contributing or causing the roof collapse.

So not to divulge information within Envista's purview establishing Petitioner's entitlement to

coverage thorough its Report, Scottsdale directed Envista not to make no reference in its Report

as to whether the weight of rain could have initiated or contributed to the partial. collapse of the

roof.

                                                 64.

        Envista's Report fails to contain an affirmative statement confirming its opinion the

weight of rain was not a factor in the roof collapse. Envista's Report supports a finding the

"weight of rain that collects on a roof' contributed to its collapse.



                                                                                                 12
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 16 of 23




                                                65.

       Disavowing the fact Envista's Report fails contain an opinion declaring the weight of rain

was not a factor in the partial collapse of the roof, Scottsdale offered materially untrue statements

concerning the scope of Envista's Report and conclusions reached therein in support of its denial

so not to divulge information known to Envista establishing Petitioner's entitlement to coverage

under the Policy.



       Irrespective as to whether the decay the Engineer maintains contributed to the collapse

was hidden from view and/or covered under the Commercial Policy, the Additional Coverage -

Collapse provisions extends coverage if such collapse is caused by one or more causes covered

there under.

                                                 67.

        Wheri considering additional insurance, like the collapse coverage at issue here, courts

have refused to apply either anti-concurrent causation provisions or efficient proximate cause

analysis because "general exclusions listed in the Policy do not modify or qualify the additional

colIapse coverage." State Auto. Mut. Ins. Co. v. R.H.L., Inc., No. 07-1197, 2010 WL 909073, at

* 12 (W.D. Tenn. Mar. 12, 2010); see also Young Sook Pak v. Alea London Ltd., Civ. No. 1:08-

CV-0824, 2009 WL 2366549, at *7 (M.D. Penn. July 30, 2009). Certain Underwrfters at Lloyd's

v. KKMINC.,215 S.W.3d 486 (Tex. App. 2006).

                                                 68.

        Petitioner is entitled to coverage extending under the "Additional Coverage" provision of

the Policy for a collapse caused by the "weight of rain that collects on a roof."

               Scottsdale's Untrue Statements/Failure to 'Divulge Pertinent Facts



        LSA R.S. 22:1973. Good- faith duty; claims settlement practices; cause of action penalties

provides:

       A. An insurer, including but not Iimited to a foreign line and surplus line insurer, owes to
his insured a duty of good faith and fair dealing. The insurer has an affirmative duty to adjust
claims fairly and promptly and to make a reasonable effort to settle claims with the insured or the
claimant, or both. Any insurer who breaches these duties. shall be liable for any damages
sustained as a result of the breach.




                                                                                                  13
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 17 of 23




                                               F711


       Subsection B(1) imposes liability under the statue on an insurer for "[m]isrepresenting

pertinent facts or insurance. policy provisions relating to any coverages at issue." LA. REV.

STAT. § 22:1973(B)(1).

                                               71.

       "Misrepresentation can occur when an insurer either makes untrue statements to an

insured concerning pertinent facts or fails to divulge pertinent facts to the insured." McGee v.

Omni Ins. Co., 840 So.2d 1248, 1256 (La. Ct. App. 2003).

                                               72.

       Mr. Evan Marshall, P.E. with Envista Forensics (Envista) performed an inspection of the

insured premises on August 28, 2018. Envista issued its report signed by Jason Johnston, P.E.,

MLSE, Senior Project Engineer on September 18, 2018.

                                               73.

       Scottsdale retained Envista to detennine the cause(s) for the partial roof collapse;

Presumably, Scottsdale was to base its determination as to whether the collapse was as result of

any of the covered cause of loss under the additional coverage for collapse on Envista's Report.

                                               74. '

       Scottsdale's denial letter claimed "[t]he engineer confirmed that neither wind nor the

weight of rain were factors in causing the roof collapse; the engineer's investigation establishes

that the collapse was not the result of any of the covered cause of loss under the additional

coverage for collapse; the engineer confirmed that weight of rain was not a factor in the roof

collapse; the engineer did not attribute the collapse to one of the covered causes of loss listed

under the collapse coverage."

                                               75.

       Envista's Report establishes the Engineer observed factors evidencing ponding water on

the roof. Ponding water is defined as the water which remains on a roof 48 hours or longer.

Envista knew as water accumulates, deck deflections can increase, thereby resulting in additional

ponding water which could compromise the structural integrity of the deck; knew as ponding

water gains depth and weight, it causes deflection in an area, which means an even greater water

thickness will result; knew this progressive deflection can continue to expand until the ultimate

bearing capacity is reached and potentially end in collapse.


                                                                                               14
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 18 of 23




                                                 76.

          Envista knew ponding water on a flat roof can increase a roofs live load in a relatively

concentrated area. Envista's Report evidences a partial collapse of the roof localized to 10 bar

joists (and the supported roofing) at the south end of the building, at the front-middle of the

building; evidences a partial collapse resulting in damage to roughly 1000 square feet metal roof

deck (and supported roofing) localized to the south end of the building, at the front-middle of the

building.

                                                 77.

          A 20 ft x 20 ft (6.1. m x 6.1 m) roof area with 1 in. (25.5 nun) of water could add over a

ton (908 kg) of additional roof loading. Envista knew from the Climate Date attached to its

Report that the National Weather Service reported rainfall totals in New Orleans of 0.89" on

8/17/18, of 0.91" on 8/18/18. Envista knew a total of 1.8 inches of rainfall over that 48 hour

period.

                                                 78.

          Envista opined "the ever present force of gravity acting on the roof contributed to its

collapse;" opined the "self-weight of the roof was sufficient to cause the deteriorated steel to

fail;" opined "the partial roof collapse was consistent with one or more joists failfng under the

roofs weight and inftfating the collapse; ""concluded the roof collapse was caused by the effects

of gravity on the long-term and extensive corrosioiz to the steel roof jofsts. "

                                                 iot

          Envista knew the downward force of gravity acting on the roof at the south end, front-

middle portion of the building would have been equivalent to weigh of the roof at the south end,

front-middle portion of the building.

                                                 80.

          Based on information within its purview, Envista knew the "weight of rain [that could

have] collect[ed] on the roof' at the south end, front-middle portion of the building would have

increased the force of gravity acting on that portion of the roof causing one or more joists to fail

under the roofs weight initiating the partial collapse.

                                                  81.

          Scottsdale knew the Additional Coverage - Collapse provision extends coverage if such

collapse is caused by one or more causes covered there under; knew, irrespective as to whether



                                                                                                 15
     Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 19 of 23
i




    the decay the Engineer opined contributed to the collapse was hidden. from view or not, coverage

    could independently extend to a collapse caused by the "weight of rain that collects on a roof."

                                                      82.

           Envista's Report affirmatively states the .Engineer considered whether wind could have

    initiated or contributed to the collapse, affirmatively states the Engineer ruled out wind as a

    factor in initiating or contributing to the collapse.

                                                      83.

           Though Envista's Report clearly establishes the Engineer observed factors evidencing

    ponding water on the roof, Envista knew ponding water on a flat roof can increase a roofs live

    Ioad of the roof in a relatively concentrated area, Envista's Report. evidences a partial collapse of

    the roof localized to 10 bar joists (and the supported roofing) at the south end of the building, at

    the front-middle of the building, Climate Date attached to Envista's Report evidences Envista

    knew a total of 1.8 inches of rain fell in 48 hours between 8/17/18 and 8/18/18, the date of the

    collapse, Envista's- Report fails however to contain any statement indicating the Engineer

    considered whether the weight of rain was a factor contributing or causing the roof collapse, fails

    to contain an affirniative statement confinning their opinion the weight of rain that collects on

    the roof was not a factor in causing the partial collapse.                            `

                                                      84.

            The only plausible explanation for Envista's actions. is Scottsdale directed Envista not to

    make reference to any consideration given to whether the.weight of rain could have initiated or

    contributed to the partial collapse of the roof so not to disclose information within Envista's

    purview tending to establish Petitioner's entitlement to coverage under the "weight of rain that

    collects on the roof' coverage part.

                                                      85.

            Engineers who write these types of reports for insurance companies to use to deny claims

    that contain incorrect, partial, or biased information may well be forced to justify their actions

    (if they can) to their respective licensing boards that monitor and enforce competency and

    impartiality.

                                                       86.

            Disavowing the fact Envista's Report fails to contain any statement indicating the

    Engineer considered whether the weight of rain was a factor contributing or causing the roof



                                                                                                       16
 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 20 of 23




collapse; fails to contain an affirmative statement confirming their opinion the weight of rain that

collects on the roof was not a factor in causing the partial collapse, Scottsdale claimed "[t]he

engineer confirmed ... that the weight of rain [was not a] factor0 in causing- the roof

collapse; the engineer's investigation establishes that the collapse was not the result of any

of the covered cause of loss under the additional coverage for collapse; the engineer

confirmed that weight of rain was not a factor in the roof collapse; the engineer did not

attribute the collapse to one of the covered causes of loss listed under the collapse coverage."

                                                  87.

          Scottsdale breached its a duty of good faith and fair dealing owed Petitioner, breached its

affirmative duty to adjust claims fairly and promptly and to make a reasonable effort to settle

claims with the insured by intentionally misrepresenting facts contairied in and the conclusions

reached in Envista's Report, by directing Envista not to make reference to any consideration

given to whether the weight of rain could have initiated or contributed to the partial collapse of

the roof, directing Envista not to disclose information within Envista's purview tending to

establish Petitioner's entitlement to coverage under the "weight of rain that collects on the roof'

coverage part, denying coverage to which Scottsdale knew Petitioner was entitled under the

Policy.

                                                  88.

          Petitioner suffered general and/or special damages as result of Scottsdale's breach of duty

owed; is entitled an award of general and/or special damages as result of Scottsdale's breach o£

duty owed; entitled to be awarded penalties assessed against the insurer in an amount not to

exceed two times the damages sustained or five thousand dollars, whichever is greater.

          WHEREFORE, Petitioner, Futs Auto Body Repair, LLC, prays defendants Scottsdale

Insurance Company and Nationwide Insurance Company be duly served and cited to appear and

answer this Petition, and after due proceedings had, there be judgment rendered in favor of

Petitioner Futs Auto Body Repair, LLC and against Nationwide Insurance Company and

Scottsdale Insurance Company, jointly, severally and in solido,

          a. Declaring Futs Auto Body Repair, LLC entitled to coverage under the Commercial

Policy of insurance issued by Scottsdale bearing Policy Number CPS3082158 for those damages

suffered as a result of a roof collapse on August 18, 2018;




                                                                                                   17
.    Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 21 of 23




    collapse; fails to contain an affirmative statement confirming their opinion the weight of rain that

    collects on the roof was not a factor in causing the partial collapse, Scottsdale claimed "[t]he

    engineer confirmed ... that the weight of rain [was not a] factorn in causing the roof

    collapse; the engineer's investigation establishes that the collapse was not the result of any

    of the covered cause of loss under the additional coverage for collapse; the engineer

    confirmed that weight of rain was not a factor in the roof collapse; the engineer did not

    attribute the collapse to one of the covered causes of loss listed under the collapse coverage."

                                                      87.

              Scottsdale breached its a duty of good faith and fair dealing owed Petitioner, breached its

    affirmative duty to adjust claims fairly and promptly and to make a reasonable effort to settle

    claims with the insured by intentionally misrepresenting facts contained in and the conclusions

    reached in Envista's Report, by directing Envista not to make reference to any consideration

    given to whether the weight of rain could have initiated or contributed to the partial collapse of

    the roof, directing Envista not to disclose information within Envista's purview tending to

    establish Petitioner's entitlement to coverage under the "weight of rain that collects on the roof'

    coverage part, denying coverage to which Scottsdale knew Petitioner was entitled under the

    Policy.

                                                      88.

              Petitioner suffered general and/or special damages as result of Scottsdale's breach of duty

    owed; is entitled an award of general and/or special damages as result of Scottsdale's breach of

    duty owed; entitled to be awarded penalties assessed against the insurer in an amount not to

    exceed two times the damages sustained or five thousand dollars, whichever is greater.

              WHEREFORE, Petitioner, Futs Auto Body Repair, LLC, prays defendants Scottsdale

    Insurance Company and Nationwide Insurance Company be duly served and cited to appear and

    answer this Petition, and after due proceedings had, there be judgment rendered in favor of
                                                           -
    Petitioner Futs Auto Body Repair, LLC and against Nationwide Insurance Company and

    Scottsdale Insurance Company, jointly, severally and in solido,

              a. Declaring Futs Auto Body Repair, LLC entitled to coverage under the Commercial

    Policy of insurance issued by Scottsdale bearing Policy Number CPS3082158 for those damages

    suffered as a result of a roof collapse on August 18, 2018;




                                                                                                       17
                  Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 22 of 23
h    ~       J


    ~•   +




                        b. Orderirig Nationwide Insurance Company and Scottsdale Insurance Company to pay

                 the property damages sustained by the Futs Auto Body Repair, LLC a result of the roof collapse

                 on August 18, 2018;

                        c. Ordering Nationwide Insurance Company and Scottsdale Insurance Company pay

                 Futs Auto Body Repair, LLC general and specific damages sustained as result of Scottsdale's

                 breach of duty owed; pay Futs Auto Body Repair, LLC pena(ties in an amount not to exceed two

                 times the damages sustained or five thousand dollars, whichever is greater for its breach of duty

                 owed Petitioner;    -

                        d. together With legal interest thereon from the date of judicial demand, for aIl costs of

                 these proceedings, and for all general and equitable relief.

                                                                  RESPECTFULL.Y SIMT"I'EP:


                                                                  M OME J,~ F ~.LERIN, ESQ. (I7739)
                                                                  gph4 Belfas reet
                                                                  NEW ORLEANS, LOUISIANA 70118
                                                                  Attorney for Futs Autb Body, LLC
                                                                  (504) 261.5839 (Office)/504.322.3285(Fax)




                 PLEASE SERVE:

                 Scottsdale Insurance Company thru
                 Secretary of State for the State of Louisiana
                 8535 Archives Avenue
                 P.O. I3ox 94125
                 Baton Rouge, Louisiana 70809

                 Nationwide Insurance Company tliru:
                 Secretary of State fdr the State of. Louisiana
                 8535 Archives Avenue
                 P.O. Box 94125
                 Baton Rouge, Louisiana 70$09




                                                                                _ A- 7RU.E COP"f
                                                                                                                  00,   18

                                                                                11TY.CLERK,CIVI DISTRICT- COURT
                                                                                   .; PAfilSti 0 ORLEANS ; ,
                                                                                       "STATE OF tA
                                                                                       '~. ... .
                                 Case 2:20-cv-00376-BWA-DMD Document 1-3 Filed 02/03/20 Page 23 of 23




                                                                                                                                                          --
                                                                                                                                                         --
                                                                                                                                                     ~         -

                                                                                                                                                     ~                      I

                                                                                                                                                              ~~ ;•.        ~
                                                                                                                                                               _
                                                                                                                                   ~                           zz
                                                                                                                                   o
                                                                                                                                   2
                                                                                                                                   ~ ~.. _•.~



                                                                                                                                  Q              ®                -"
                                                                                                                                  a
                                                                                                                                  q              ®
                                                                                                                                  O               ~
                                                                                                                                  O
                                                                                                                                                ~...
                                                                                                                                                11mm .
                                                                                                                                  fti
                                                                                                                                  W


                                                                                                                                  PiJ
                                                                                                                                  A ®"




                                                                                                                                            ,


                                                                                                     ~ ~•                   ~'`         ~        i !~
                                                                                                                                                                        ,

                                                                                            3             ~r'      •# '                         ~~

                                                                                            ~    I    ~     )p          ~           ' Gg'~~:";~`•`;;~;1' ;~, .. ".r.~
                                                                                      ~                   /I




                                                                                                                                                         :.~. N
                                                                                                                                         ~pr P,'
                                                                                                                                              =9                 cn
                                                                                                                                              ~
                                                                                                                                        ~~;~~ ~
                                                                                      f)

                                                                                           /?~              '
                                                                                                                • ,,~                   ~+ c,~




                                                                                                                                            to
       SS151A                                                                                                                               ~
                                                                                                                                            a®~J~
                                                                                                                                                                        I
.+=4....... . . ..-   .. _.-..
